Appeal from an order of the Supreme Court (Lynch, J.), entered October 6, 1989 in Schenectady County, which granted defendants’ motion to vacate a default judgment entered against them.
Defendants satisfied the necessary requirements to justify the vacatur of the default judgment entered against them. The failure to serve a timely answer was not willful and the excuse given, that defendants’ insurance company misplaced the file, was reasonable (see, Elgart v Raleigh Hotel Corp., 115 AD2d 165). Defendants also offered evidence in support of their claim of a meritorious defense. Given that the law favors the resolution of cases on their merits, Supreme Court did not abuse its discretion in granting the vacatur motion (see, Tiger v Town of Bolton, 150 AD2d 889).
Order affirmed, with costs. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.